Citation Nr: 0939047	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-32 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left knee arthritis, 
including as secondary to the service-connected posttraumatic 
anterolateral instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 until January 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

On the October 2006 Substantive Appeal the Veteran indicated 
he wished to have a hearing before the member of the Board at 
the local RO.  However, the attached appeal hearing option 
checklist clearly indicated the Veteran wanted a local 
hearing with the decision review office (DRO), not a travel 
board hearing.  The DRO hearing was scheduled for January 5, 
2009; however, the Veteran failed to report to the hearing.  
As there are no other requests of record, the Board deems his 
request for a hearing withdrawn. See 38 C.F.R. § 3.103(c), 
20.1304(2009).

The issue on appeal is being REMANDED and is addressed in the 
REMAND portion of the decision below.  This issue is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will inform the Veteran if any further 
action is required on his part.

REMAND

A review of the record discloses further development is 
necessary prior to the adjudication of the Veteran's claim 
for service connection for a left knee disability.  
Specifically, the Board finds another VA examination is 
necessary.

The Veteran has contended his left knee arthritis was caused 
by his posttraumatic anterolateral instability of the right 
knee.  Specifically, he contends that his right knee 
disability resulted in an altered gait which ultimately 
caused his left knee arthritis. While the Veteran was 
afforded a VA examination in July 2000 the examiner only 
indicated the pain was caused by the findings of the meniscal 
tear and meniscal cysts on the magnetic resonance imaging 
test (MRI).  The examiner did not explain the relationship, 
if any, between the right knee degenerative joint disease and 
right knee posttraumatic anterolateral instability and the 
left knee or comment on whether the Veteran had an altered 
gait which caused the meniscal tear and meniscal cysts.  See 
38 C.F.R. § 4.2 (If the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes).  Similarly, the January 2006 VA 
examination failed to express an opinion as to the etiology 
of the left knee disability, other than to say that the 
meniscal tear and cysts were causing the pain.  

While it is undoubtedly true that the left knee meniscal tear 
and cysts are the cause of the Veteran's left knee symptoms, 
what both examination reports fail to comment on is what 
caused the left knee meniscal tear and cysts in the first 
place.  This question needs to be addressed to allow for a 
full and fair adjudication of the Veteran's claim, because a 
main assertion of the Veteran's claim is that his service-
connected right knee disability caused an altered gait, which 
in turn placed unusual or unnatural stress on the left knee, 
which ultimately caused a left knee disability. 

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the service-connected right knee arthritis 
or posttraumatic anterolateral instability caused or 
aggravated a left knee disability to support a finding of 
service connection for the claimed conditions. Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of the 
Veteran's left knee disability.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished. The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

a) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran's left knee disability 
is causally or etiologically related to 
the service-connected right knee 
disabilities, to include an altered 
gait associated with the right knee 
disabilities; 
    
b) If the service-connected right knee 
did not cause left knee disability, 
state whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran's left 
knee disability is causally or 
etiologically related to any incident 
of the Veteran's active service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


